USCA11 Case: 21-11360     Date Filed: 11/17/2021    Page: 1 of 12




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11360
                   Non-Argument Calendar
                   ____________________

LAJUAN RAYSHARD KINNEMORE,
                                              Plaintiff-Appellant,
versus
THOMAS COCHRAN,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Georgia
            D.C. Docket No. 4:19-cv-00281-WMR
                   ____________________
USCA11 Case: 21-11360        Date Filed: 11/17/2021    Page: 2 of 12




2                      Opinion of the Court                 21-11360


Before WILLIAM PRYOR, Chief Judge, LUCK, and LAGOA, Circuit
Judges.
PER CURIAM:
      Lajuan Kinnemore appeals the summary judgment against
his second amended complaint of malicious prosecution by
Thomas Cochran, a detective in the Sheriff’s Office of Paulding
County, Georgia. See 42 U.S.C. § 1983. The district court ruled that
Detective Cochran was entitled to qualified immunity. We affirm.
                        I. BACKGROUND
        On November 23, 2017, the Dallas Police Department dis-
patched an officer to the Kinnemore home in Dallas, Georgia.
The officer observed Kinnemore’s wife, Amanda, “breathing
heavily and crying hysterically,” “bleeding from the bridge of her
nose,” and bearing “red marks on her arms, shoulders, and backs
of her shoulders.” Amanda described a “verbal altercation that
turned physical” with Kinnemore during which he threatened to
kill her while holding a loaded gun to her head, interrupted her
telephone call to 911, threw his cellular telephone at her, and
snatched their two-year-old daughter while warning that he
would make any police officer “kill him or vice versa.” Kinne-
more contacted 911, but after he broke his promise to appear at
the police station, officers obtained a warrant to arrest him for ag-
gravated assault, battery, and cruelty to a child. Kinnemore also
contacted his wife at the hospital while she was receiving
USCA11 Case: 21-11360      Date Filed: 11/17/2021    Page: 3 of 12




21-11360              Opinion of the Court                       3

treatment for a fractured nose and occidental bone and other inju-
ries. Later, Kinnemore released his daughter and surrendered to
the police.
       On November 28, 2017, Amanda obtained a temporary
protective order against Kinnemore. See O.C.G.A. § 19-13-3. The
order “enjoined and restrained [Kinnemore] from doing, attempt-
ing to do, or threatening to do, any act of . . . harassing . . .
[Amanda] and/or the minor child[] in any manner” and from
“harassing . . . the family or household.” The order also barred
Kinnemore from “contact[ing] [Amanda] at any place . . . for the
purpose of harassing or intimidating [her].”
      The same day, Kinnemore was released on bond. The
terms of his bond allowed him one visit to the family home ac-
companied by law enforcement to collect his belongings. Officers
served Kinnemore with the protective order as he left the jail.
       On November 29, 2017, Kinnemore photographed the En-
try of Service on the protective order. He logged into his iCloud
account and uploaded the photograph to his account. He next
logged into the family iCloud account, shared the photograph
with his wife and daughter, and then removed himself from the
family account.
      Amanda reported Kinnemore’s conduct to the Paulding
County Sheriff’s Office. When Detective Cochran interviewed
Amanda, she “appear[ed] to be very scared” and stated that she
was “in fear for her life.” Amanda showed the detective
USCA11 Case: 21-11360      Date Filed: 11/17/2021    Page: 4 of 12




4                     Opinion of the Court               21-11360

screenshots of her cellular telephone that showed the photograph
Kinnemore had sent and two notifications she had received that
Kinnemore had shared the photograph using the family iCloud
account and that he had left the account. Amanda also showed
the detective a screenshot showing the different appearance of the
family iCloud account while Kinnemore was a member and after
he removed himself from the account.
       During her interview, Amanda reported more harassment
by Kinnemore and his family. She stated that, after Kinnemore
contacted her through iCloud, he made an unscheduled visit to
their home around 10 p.m. accompanied by officers of the Dallas
Police Department to collect his car and clothes. She also stated
that Kinnemore’s father, cousin, and brother later attempted to
send her messages through Facebook, but she blocked all conver-
sations with them. Amanda provided the detective screenshots of
the messages from Kinnemore’s family.
        Based on Amanda’s interview, and after reviewing her hos-
pital records and information regarding Kinnemore’s arrest, De-
tective Cochran applied for a warrant to arrest Kinnemore for ag-
gravated stalking. See O.C.G.A. § 16-5-91(a). The application
stated that Kinnemore had “knowingly, willfully, without consent
and with the purpose of harassing and intimidating Amanda . . .,
contact[ed] [her] in violation of Family Violence Ex Parte Protec-
tive Order ordered by Judge Dean Bucci, Superior Court of Pauld-
ing County on November 28, 2017.” The detective alleged that
“Kinnemore did take a picture of the Sheriff’s Entry Of Service
USCA11 Case: 21-11360       Date Filed: 11/17/2021    Page: 5 of 12




21-11360              Opinion of the Court                        5

form for which [he] was served a Family Violence Ex Parte Pro-
tective Order on 11/28/2017 under Civil Action Number 17-CV-
2906-P3”; he “uploaded the picture to an Apple iCloud under his
account and then shared the picture on 11/29/2017 to . . .
Amanda Kinnemore’s iCloud family account so that she would re-
ceive a copy of the picture”; and he “then removed himself from
the family iCloud account.”
      Detective Cochran obtained a warrant to arrest Kinne-
more, which deputy sheriffs executed. Later, the state moved to
revoke Kinnemore’s bond.
       Judge Bucci held a preliminary hearing and modified Kin-
nemore’s bond. The judge found that probable cause existed to
arrest Kinnemore for aggravated stalking and, although his subse-
quent trip home did not violate his bond, “add[ing] conditions” to
“the bond [would] make [his wife] feel a little more secure.” The
new conditions “barred [Kinnemore] from entering Paulding
County, Georgia,” except to handle legal matters, and from hav-
ing any “contact, direct or indirect,” with his wife and daughter.
       After the dismissal of his criminal warrant, Kinnemore filed
a second amended complaint that alleged a violation of “the
Fourth and Fourteenth Amendments for [the] illegal arrest of [his]
person and his malicious prosecution.” See 42 U.S.C. § 1983. Kin-
nemore alleged that Detective Cochran “secured a warrant . . . for
aggravated stalking . . . [that] falsely and deliberately or with a
reckless disregard for the accuracy of the affidavit omitt[ed]” the
USCA11 Case: 21-11360       Date Filed: 11/17/2021    Page: 6 of 12




6                     Opinion of the Court                21-11360

terms of Kinnemore’s bond that “allowed [him] to return to his
residence once with a police escort.”
        Kinnemore moved for partial summary judgment, and De-
tective Cochran moved for summary judgment. The detective as-
serted the defense of qualified immunity. The detective argued
that he had probable cause, or at least arguable probable cause, to
arrest Kinnemore for aggravated stalking; that he acted without
malice; and that Kinnemore’s allegation regarding his bond was
“completely irrelevant to [the] warrant application” and did not
state a claim for relief under the Fourth Amendment.
        The district court granted Detective Cochran’s motion for
summary judgment and denied Kinnemore’s motion for partial
summary judgment. The district court ruled that the detective
was immune from suit because “a reasonable officer in [his] posi-
tion could have determined that [Kinnemore] exhibited a pattern
of harassing behavior,” based on his wife’s report and their his-
tory, to provide at least arguable probable cause to arrest him for
aggravated stalking. The district court rejected Kinnemore’s argu-
ments that the offense of aggravated stalking required two or
more violations of the protective order and that the application
for his arrest warrant was deficient.
                  II. STANDARD OF REVIEW
       “We review de novo whether . . . [law enforcement] offic-
ers are entitled to immunity.” Black v. Wigington, 811 F.3d 1259,
1265 (11th Cir. 2016). Because Detective Cochran raised qualified
USCA11 Case: 21-11360        Date Filed: 11/17/2021     Page: 7 of 12




21-11360               Opinion of the Court                          7

immunity in his motion for summary judgment, he “should pre-
vail if there is ‘no genuine dispute as to any material fact’ and [he
is] entitled to immunity ‘as a matter of law.’” Id. (quoting Federal
Rule of Civil Procedure 56(a)). We resolve any issues of material
fact in Kinnemore’s favor and then address the legal question
whether Detective Cochran is entitled to qualified immunity us-
ing that version of the facts. See Penley v. Eslinger, 605 F.3d 843,
848–49 (11th Cir. 2010).
                         III. DISCUSSION
       Kinnemore contends that he was unreasonably seized in vi-
olation of the Fourth Amendment when he was maliciously pros-
ecuted by Detective Cochran. Kinnemore argues that the warrant
application is facially insufficient to establish probable cause for
aggravated stalking and that he is entitled to partial summary
judgment. Alternatively, Kinnemore argues that a jury could find
that he did not send the photograph to his wife.
       Qualified immunity shields government officials who are
acting within their discretionary authority from liability when
their conduct does not violate a federal statutory or constitutional
right that was clearly established at the time of the challenged ac-
tion. Williams v. Aguirre, 965 F.3d 1147, 1156 (11th Cir. 2020). If
the official is acting within the scope of his discretionary authority
when he commits the allegedly unlawful actions, the plaintiff
must prove “that qualified immunity is not appropriate.” Penley,
605 F.3d at 849 (quoting Lee v. Ferraro, 284 F.3d 1188, 1194 (11th
Cir. 2002)). “We are required to grant qualified immunity to a
USCA11 Case: 21-11360         Date Filed: 11/17/2021      Page: 8 of 12




8                       Opinion of the Court                  21-11360

defendant official unless the plaintiff can demonstrate two things:
(1) that the facts, when construed in the plaintiff’s favor, show
that the official committed a constitutional violation and, if so, (2)
that the law, at the time of the official’s act, clearly established the
unconstitutionality of that conduct.” Singletary v. Vargas, 804
F.3d 1174, 1180 (11th Cir. 2015). Because Kinnemore does not
dispute that Detective Cochran was acting within his discretion-
ary authority when he applied for the arrest warrant, this appeal
turns on whether he is entitled to qualified immunity. See id.
        For Kinnemore to defeat Detective Cochran’s claim of
qualified immunity, he “must prove that he suffered a seizure pur-
suant to legal process that violated the Fourth Amendment, and
satisfy the elements of the common law tort of malicious prosecu-
tion.” Luke v. Gulley, 975 F.3d 1140, 1144 (11th Cir. 2020) (inter-
nal quotation marks and citations omitted). Because a claim of
“[m]alicious prosecution . . . requires a seizure pursuant to legal
process,” Aguirre, 965 F.3d at 1158, Kinnemore must “prove that
his arrest warrant was constitutionally infirm,” id. at 1165. To in-
validate his arrest warrant, Kinnemore must “establish[] either
that [Detective Cochran] should have known that his application
failed to establish probable cause or that [he] intentionally or reck-
lessly made misstatements or omissions necessary to support the
warrant.” See id. (internal citations omitted).
       Detective Cochran’s warrant application established proba-
ble cause to arrest Kinnemore for aggravated assault. “Probable
cause . . . is established when the facts and circumstances . . .
USCA11 Case: 21-11360        Date Filed: 11/17/2021      Page: 9 of 12




21-11360                Opinion of the Court                         9

would cause a prudent person to believe, under the circumstances
shown, that the suspect has committed, is committing, or is about
to commit an offense.” Paez v. Mulvey, 915 F.3d 1276, 1285 (11th
Cir. 2019) (internal quotation marks omitted). In Georgia, a per-
son commits aggravated stalking when, “in violation of a . . . tem-
porary protective order, . . . [he] contacts another person . . . with-
out the consent of the other person for the purpose of harassing
and intimidating [that] person.” O.C.G.A. § 16-5-91(a). The appli-
cation established that the protective order prohibited Kinnemore
from contacting his wife and that he violated the order when he
sent his wife a photograph through their family iCloud account
without her consent. See id. § 16-5-90(a)(1) (defining “contact” as
“any communication including without being limited to commu-
nication . . . by computer network or by any other electronic de-
vice”); Jones v. State, 521 S.E.2d 883, 885 (Ga. Ct. App. 1999)
(“Contact, in [the] context [of aggravated stalking], means to get
in touch with or to communicate with.”). The application also es-
tablished that Kinnemore contacted his wife to harass her and to
intimidate her by communicating implicitly that their hostilities
would continue. That Kinnemore sent no message with the pho-
tograph does not matter because “[o]vert threats of bodily harm
are not required” for aggravated stalking. See Frilando v. State,
858 S.E.2d 525, 529 (Ga. Ct. App. 2021).
       Kinnemore argues that the application failed to establish
that he contacted his wife as part of a pattern of behavior in-
tended to harass and intimidate her, but we disagree. Aggravated
USCA11 Case: 21-11360        Date Filed: 11/17/2021      Page: 10 of 12




10                      Opinion of the Court                  21-11360

stalking occurs when contact in violation of a protective order oc-
curs as part of “a pattern of harassing and intimidating behavior”
against the victim “which serves no legitimate purpose.” See
O.C.G.A. § 16-5-90(a)(1) (defining “harassing and intimidating”);
State v. Cusack, 769 S.E.2d 370, 373 (Ga. 2015); Louisyr v. State,
706 S.E.2d 114, 118 (Ga. 2011). The pattern can emerge from “a
number of factors, including the prior history between the parties,
the defendant’s surreptitious conduct, as well as his overtly con-
frontational acts, and any attempts by the defendant to contact,
communicate with, or control the victim indirectly . . . .” Louisyr,
706 S.E.2d at 118. To determine “whether the facts set forth in an
affidavit constitute a sufficient basis for a finding of probable
cause,” “[w]e must . . . give due weight to inferences drawn from
. . . facts by resident judges . . . .” United States v. Lopez, 649 F.3d
1222, 1245 (11th Cir. 2011) (internal quotation marks omitted). A
prudent judge could deduce from the facts in the application that
Kinnemore sent the photograph as a successive act in a pattern of
harassing and intimidating behavior that had resulted in the issu-
ance of the protective order.
       “[T]hat a neutral magistrate . . . issued [the] warrant” is not
dispositive of the existence of probable cause, but it is “the clear-
est indication that [Detective Cochran] acted . . . in objective good
faith” and “held a reasonable belief that the warrant [application]
was supported by probable cause.” Messerschmidt v. Millender,
565 U.S. 535, 547, 555 (2012). Both a magistrate judge and a judge
of the Superior Court of Paulding County found probable cause
USCA11 Case: 21-11360       Date Filed: 11/17/2021    Page: 11 of 12




21-11360               Opinion of the Court                       11

to arrest Kinnemore for aggravated assault. See United States v.
Leon, 468 U.S. 897, 914 (1984) (giving “great deference” to a
judge’s determination that an affidavit establishes probable cause).
Like those judges, Detective Cochran could have reasonably
thought that his warrant application provided probable cause to
arrest Kinnemore. See Aguirre, 965 F.3d at 1165.
        Kinnemore argues that his arrest warrant was void under
the Fourth Amendment because Detective Cochran omitted from
his application that the “contact at the house consisted of [Kinne-
more] being escorted by a police officer.” But “even intentional or
reckless omissions will invalidate a warrant only if inclusion of the
omitted facts would have prevented a finding of probable cause.”
Madiwale v. Savaiko, 117 F.3d 1321, 1327 (11th Cir. 1997). As De-
tective Cochran argued in his motion for summary judgment,
Kinnemore’s visit home after being served with the protective or-
der was irrelevant to the existence of probable cause for the crimi-
nal warrant. That charge of aggravated stalking was predicated on
Kinnemore’s contact with his wife in violation of a court order to
harass and intimidate her. Because the omission of facts regarding
Kinnemore’s visit was “insignificant and immaterial, . . . [that
omission does] not invalidate [Kinnemore’s arrest] warrant.” See
id. at 1327.
       The district court did not err by entering summary judg-
ment in favor of Detective Cochran. The detective’s warrant ap-
plication established probable cause to arrest Kinnemore for
USCA11 Case: 21-11360      Date Filed: 11/17/2021   Page: 12 of 12




12                    Opinion of the Court               21-11360

aggravated stalking. See Wigington, 811 F.3d at 1267. Detective
Cochran was entitled to qualified immunity.
                       IV. CONCLUSION
     We AFFIRM the summary judgment in favor of Detective
Cochran.